Citation Nr: 1105277	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Oakland, 
California.  The transcript of that hearing is in the claims 
file.

In November 2009, the Board remanded the matter for further 
development.  Unfortunately, further action is necessary to 
comply with the Board's remand directive.  Stegall v. West, 11 
Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he says 
stems from certain events during his Vietnam war era service.  In 
his December 2002 claim for benefits he reported that he "went 
to Vietnam on 17 occasions, varying in duration from 3 or 4 days 
to a month."  In a February 2004 stressor statement he reported 
that he was a member of a Special Operations Team, which he 
identified as "Air Force Contingency Operations Team 1>2 
Bravo."  He reported that he "underwent extensive training as a 
Russian linguist, a meteorologist, and an intelligence operative, 
with additional training in survival skills."  He added that as 
a member of the Contingency Operations Team he engaged in "a 
variety of special operations" on monthly rotations from his 
duty base in Guam, including "on-site forward observer duties; 
electronic eavesdropping and electronic war-gamesmanship against 
Asian air defenses; communications intercepts; prisoner 
interrogations; and team rescue operations."  In support of his 
allegations he provided specific details, including dates and 
locations, of certain traumatic events that he says occurred 
during his periods of temporary duty (TDY), including his killing 
of a "native" during a mission in North Vietnam to rescue two 
downed and captured pilots.  

During his July 2009 Board hearing he testified he "was the 
weatherman side of our phony weather unit."  He also testified 
that he had lots of TDY orders and got TDY pay.  He specifically 
testified as followed:

The other thing I sent for was the TDY 
orders, because those are the things that 
actually moved us from Anderson AFB to 
Danang or to Taiwan or whatever.  Lots of 
TDY orders, which was okay with me, because 
we got TDY pay.  Boy did we make money, you 
know?  I was 21 years old and I was doing 
okay because of all these TDY things.  

In March 2002 the Veteran underwent a psychological assessment at 
VA.  The ensuing report, which was signed by a VA psychologist, 
includes the following remarks:

Pt reports several DSM-IV criterion A 
stressors related to his combat experience 
in VN including receiving small arms and 
rocket fire, being injured by rocket fire, 
firing on the enemy, witnessing dead and 
wounded soldiers and civilians, being 
surrounded on repeated occasions, 
interrogating, torturing, and killing 
prisoners."  

In an August 2002 statement regarding employability a private 
physician averred that the Veteran "has chronic posttraumatic 
stress disorder and depression resulting from substantial combat 
exposure in Vietnam."  

Service personnel records (SPRs) confirm that the Veteran was 
assigned to the 1st Weather Wing at Anderson AFB in Guam from 
February 1967 to July 1968.  SPRs also confirm that the Veteran 
received intelligence and Russian language training during 
service.  

In November 2009, the Board remanded the case for further 
development, including verification of the events reported by the 
Veteran in his February 2004 stressor statement.  The Board also 
requested that the Veteran be accorded a VA Compensation and 
Pension (C&P) psychiatric examination to determine the nature, 
extent, onset and etiology of any psychiatric disorder found to 
be present.

In October 2010 the Veteran was duly accorded a C&P psychiatric 
examination.  Diagnosis was delusional disorder.  According to 
the examiner, a diagnosis of posttraumatic stress disorder was 
excluded in the absence of a criterion A stressor.  However, the 
Board notes that no effort was made to verify the Veteran's 
alleged stressors.  38 C.F.R. § 3.159(c); see also M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D.  Moreover, the examiner did 
not state whether the Veteran's "delusional disorder" is 
related to service.

Remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the Board's remand order.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

In accordance with Stegall, remand for full compliance with the 
Board's November 2009 remand is warranted.  Stegall, 11 Vet. App. 
268, 270-71.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U. S. Army & Joint Services 
Records Research Center and any other 
appropriate department, agency, or official, 
including the Veterans Affairs liaison 
officer to the U.S. Special Operations 
Command with direct access to classified 
files, for verification of the seven 
enumerated events identified by the Veteran 
in his February 2004 stressor statement and 
otherwise as indicated by the record and 
hearing testimony.  

2.  Then, return the claims file, with a 
list of any verified stressors, to the 
October 2010 examiner for an opinion as to 
whether it is at least as likely as not that 
any psychiatric disorder found to be present 
is related to or had its onset during 
service.  Aside from addressing the 
diagnosed delusional disorder, the examiner 
should also comment on the previously 
diagnosed major depression/dysthymia and 
provide a nexus opinion as to this disorder, 
as applicable.  The rationale for all 
opinions expressed should be provided in a 
legible report.

If the October 2010 examiner is no 
longer available, schedule the Veteran for 
a new C&P psychiatric examination.  The 
claims folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all findings 
should be reported in detail. The examiner 
should opine as to whether it is at least as 
likely as not that any psychiatric disorder 
found to be present is related to or had its 
onset during service.  The examiner must be 
provided with a list of the verified 
stressors.  If PTSD is found, the examiner 
must indicate upon which verified stressor 
the diagnosis is based.  The rationale for 
all opinions expressed should be provided in 
a legible report.

3.  After any further development deemed 
necessary, re-adjudicate the issue on appeal.  
If the benefit sought remains denied, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  The case should then 
be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


